Citation Nr: 0523251	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from October 1970 to June 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied service connection 
for migraine headaches.  

In March 2004 and October 2004, the Board remanded the case 
to the RO for additional development.  That development has 
been accomplished and the case is once again before the Board 
for review.  

The Board notes that the January 2003 rating decision on 
appeal also denied service connection for a heart disorder, a 
back disability, a neck disability, a bilateral shoulder 
disability, residuals of asbestos exposure, post-traumatic 
stress disorder, hearing loss, tinnitus, and Meniere's 
disease.  In a March 2004 decision, the Board upheld the RO's 
denial of the first six issues and remanded the remaining 
issues involving service connection for hearing loss, 
tinnitus, and Meniere's disease.  In an August 2004 rating 
decision, the RO granted service connection for bilateral 
hearing loss and tinnitus.  In an October 2004 decision, the 
Board denied service connection for Meniere's disease.  
Therefore, the only issue remaining on appeal is entitlement 
to service connection for migraine headaches. 


FINDINGS OF FACT

1.  A June 1970 entrance examination report makes no 
reference to headaches. 

2.  Evidence indicates that the veteran suffered from 
migraine headaches prior to service. 

3.  Clear and unmistakable evidence does not show that the 
veteran's migraine headaches were not aggravated in service. 

4.  The veteran had a chronic migraine headache disorder in 
service and currently suffers from migraine headaches.


CONCLUSION OF LAW

The veteran's migraine headaches were incurred in service.   
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for migraine 
headaches.  He claims that this condition was either incurred 
in or aggravated by his period of active military service.  
For the reasons that follow, the Board finds that the 
evidence supports the veteran's claim.  

I.  Factual Background

The veteran's service medical records show that he was 
treated for headaches while on active duty from October 1970 
to June 1974.  An enlistment examination in June 1970 makes 
no reference to headaches.  Indeed, the veteran checked the 
box for "no" when asked about "Frequent or severe 
headaches."  The veteran was first seen for headaches in 
September 1971, at which time he reported a left frontal 
headache with vomiting.  He described it as a dull, constant 
pain.  He also reported a history of migraines.  The 
diagnostic impression was frontal headaches, possibly 
atypical migraines.  

In February 1972, the veteran was seen for severe frontal 
headaches and vomiting.  He denied visual changes, tinnitus, 
weakness, and paresthesias.  The diagnostic impression was 
severe headache.  The clinician indicated that it was mostly 
likely a tension headache, as it did not fit a migraine 
pattern.  The veteran was seen again in August 1972 for 
complaints involving a frontal headache, with associated 
nausea, numbness of the mouth, and blurred vision.  

A May 1972 report noted the veteran's history of "Bad 
Headaches since '70 (high school)."  The veteran reported 
that headaches would occur every two to three months and 
would last for three to four hours.  He described his 
headaches as a throbbing pain over the right eye.  He also 
reported spots and flashes involving his right eye and 
difficulty focusing.  He indicated that headaches were often 
precipitated by stress at work.  Objectively, cranial nerves 
II through XII were intact, and fundi were within normal 
limits.  The diagnostic impression was probable tension 
headache. 

In June 1972, the veteran was seen for a headache over his 
left eye and vomiting.  He described a throbbing pain with no 
visual changes or paresthesias.  The diagnostic impression 
was probable tension headache.  When seen three days later, 
the diagnostic impression was questionable vascular headache. 

A December 1972 report noted the veteran's complaints of 
constant pain over his right eye, with associated blurred 
vision, nausea, and paresthesias in his hands.  The 
diagnostic impression was probable migraine.  

At his separation examination in May 1974, the veteran 
checked the boxes for "yes" when asked about "Frequent or 
severe headache" and "Head injury."  However, a clinical 
evaluation was negative.  The veteran was separated from 
active duty in June 1974.

The veteran continued to seek treatment for headaches after 
service.  In December 1998, he was seen at the Jennie M. 
Melham Medical Center for complaints of frequent headaches, 
hearing loss, and tinnitus.  He indicated that his headaches 
"really lays him out" but not very frequently.  A 
neurological examination was negative.  An MRI of the head 
was normal, with no abnormalities of the 7th and 8th cranial 
nerves.  The diagnostic assessment was migraine headaches.  

In an April 2002 report, C.F., M.C.P. found that the veteran 
suffered from hearing loss and tinnitus as a result of noise 
from large guns and jet aircraft in service.  In a May 2002 
report, D.W., APRN, diagnosed the veteran with migraine 
headaches with visual disturbance.  She noted that the 
veteran's migraines began shortly after discharge from the 
military.  She also concluded that the veteran suffered from 
hearing loss and tinnitus as a result of noise exposure in 
service and that his headaches were secondary to these 
problems.  

The veteran was afforded a VA neurological examination in July 
2004 to determine the nature and etiology of his headaches.  
Following a physical examination, the examiner diagnosed the 
veteran with headaches.  Based on his review of the claims file, 
the examiner concluded that the veteran's headaches existed prior 
to his enlistment in the Navy.  The examiner pointed to the entry 
in the service medical records which noted the veteran's history 
of headaches dating back to 1970 while in high school.  He 
therefore opined that, since the veteran's headache disorder 
preexisted service, it was less likely than not that this 
disorder was related to service. 

The same VA examiner reviewed the claims file again in November 
2004 to determine whether the veteran's preexisting headache 
disorder increased in severity during service.  At that time, 
however, the examiner indicated that he could not answer the 
question because it was too speculative.  He explained that there 
was no possible way to determine whether the veteran's headache 
disorder increased in severity in service as there was nothing to 
compare it to during the veteran's pre-military time.  He stated 
that it was unknown as to how many headaches the veteran had (or 
how often) prior to entering the military. 

II.  Legal Criteria 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent. For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2004).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (196).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for migraine headaches.  
First, the Board finds that the presumption of sound 
condition applies to this case, as the veteran's enlistment 
examination report dated in June 1970 made no reference to 
headaches.  

Next, the Board also finds that the presumption of soundness 
has not been rebutted by clear and unmistakable evidence.  As 
noted, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that (1) the 
disease or injury existed prior to service and (2) that the 
disease or injury was not aggravated by service.  The Board 
finds that clear and unmistakable evidence shows that the 
veteran's migraine headaches existed prior to service.  For 
instance, a May 1972 service medical record noted the 
veteran's history of bad headaches since 1970 when he was in 
high school.  A VA examiner in July 2004 also determined that 
the veteran's headaches existed prior to his entitlement in 
the Navy.  

However, clear and unmistakable evidence does not show that 
the veteran's migraine headaches were not aggravated by 
service.  In this regard, the veteran's service medical 
records show that he was treated for headaches on at least 
seven different occasions.  On VA examination in July 2004, 
the veteran reported that he had had headaches prior to 
service.  Moreover, a VA examiner in November 2004 stated 
that he was unable to determine whether the veteran's 
headache disorder increased in severity in service.  Thus, 
since clear and unmistakable evidence has not been submitted 
showing that the veteran's preexisting headache disorder was 
aggravated by service, the presumption of sound condition has 
not been rebutted.  38 U.S.C.A. § 1111.  In other words, the 
Board must presume that the veteran entered service in sound 
condition. 

The record also shows that the veteran had a chronic headache 
disorder in service.  "For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  

In this case, the veteran was treated for severe headaches on 
at least seven different occasions in service.  The Board 
notes that it is not clear from the record whether these 
headaches fit a migraine pattern as opposed to tension 
headaches.  This distinction is important because migraine 
headaches may be considered a chronic condition, while 
tension headaches may often been characterized as acute and 
transitory.  In this regard, the veteran was diagnosed with 
possible atypical migraines when initially seen in September 
1971.  When seen in February 1972, however, the clinician 
noted that the veteran suffered from a tension headache, as 
it did not fit a migraine pattern.  When seen in May and June 
of 1972, the diagnosis was probable tension headaches.  In 
December 1972, however, the diagnosis was probable migraine.  
Thus, since the evidence appears to be evenly balanced, the 
Board finds that the veteran suffered from a chronic migraine 
headache disorder in service.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit-of-the- doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Accordingly, the Board finds that service 
connection for migraine headaches is warranted.

The record also shows that the veteran currently suffers from 
migraine headaches. The Board recognizes that the first 
documented post-service evidence of migraines was not until 
1998, many years after the veteran's separation from active 
duty, and that no medical professional has specifically 
linked the veteran's current migraines to service.  However, 
VA regulation provides that subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  In other words, when a chronic disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  See 38 C.F.R. § 3.303(b); 
see also Rose v. West, 11 Vet. App. 169, 171 (1998) (citing 
Savage, 10 Vet. App. at 495-96 (concluding that         § 
3.303(b) provides a "substitute way of showing in-service 
incurrence and medical nexus. . . .").  Accordingly, the 
Board finds that service connection for migraine headaches is 
warranted.

Lastly, the Board notes that it is generally required to 
discuss whether the veteran has been apprised of the law and 
regulations applicable to this matter, the evidence that 
would be necessary to substantiate the claim, and whether the 
claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  However, since service connection for 
migraine headaches has been established by virtue of this 
decision, the Board need not discuss the notice and duty-to-
assist provisions. 


ORDER

Service connection for migraine headaches is granted. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


